DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
This is a non-final office action in response to applicant's arguments and remarks filed on 11/30/2021.
Status of Rejections
All previous rejections are withdrawn in view of applicant’s arguments.
New grounds of rejection are presented herein.
Claims 11-29 are pending and under consideration for this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 24 and 29 recites the limitation "nickel hydroxide phase" in line 1 without a modifier of “a” or “the”. The limitation of “a nickel hydroxide phase is previously 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-17 and 20-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. 2015/0376803) in view of Louie et al. (“An Investigation of Thin-Film Ni−Fe Oxide Catalysts for the Electrochemical Evolution of Oxygen”, J. Am. Chem. Soc., 2013,), hereinafter Louie, and Sirisomboonchai et al. (Fabrication of NiO Microflake@NiFe-LDH Nanosheet Heterostructure Electrocatalysts for Oxygen Evolution Reaction, ACS Sustainable Chem. Eng., 2018), hereinafter Sirisomboonchai.
Regarding claim 11, Wang teaches a composition comprising composite nanoparticles (see e.g. Paragraph 0014, lines 1-3, “core/shell nanoparticle”), the composite nanoparticles including a nickel oxide core (see e.g. Paragraph 0014, lines 7-12, core selected from metal oxide including nickel) and oxide shell (see e.g. Paragraph 0014, lines 1-4, shell portion selected from metal oxide).
Wang does not teach the oxide shell comprising a mixture of nickel and iron, but does teach it comprising metal chosen for catalysis of a desired reaction (see e.g. Paragraph 0015, lines 1-2), with, for instance, Ir or RuIr oxide catalysts being used for OER (see e.g. Paragraph 0105).
2 and IrO2, which are impractical for large scale use due to their scarcity (see e.g. Page 12329, Col. 1, lines 10-19).
Sirisomboonchai similarly teaches an electrocatalyst for oxygen evolution comprising core shell structure with a NiO core and a NiFe layer double hydroxide shell (see e.g. Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the oxide shell of Wang to comprise the Ni-Fe oxide film material of Louie as an alternative to Ir and Ru oxides which provides similar catalytic activity and is more practical for large scale use; the combination of the nickel oxide core and mixed Ni-Fe compound shell further shown by Sirisomboonchai to have a reasonable expectation of success as an OER catalyst.
Regarding claim 12, Wang in view of Louie and Sirisomboonchai teaches the nickel oxide core being amorphous (see e.g. Wang Paragraph 0014, lines 12-13).
Regarding claim 13, Wang in view of Louie and Sirisomboonchai teaches the oxide shell having a thickness of 0.2-1 nm (see e.g. Wang Paragraph 0075, lines 19-20).
Regarding claim 14, Wang in view of Louie and Sirisomboonchai teaches the composite nanoparticles further comprising a nickel hydroxide phase (see e.g. Louie Page 12334, connecting paragraph of Col. 1 and Col. 2, lines 1-7).
2).
Regarding claim 16, Wang in view of Louie and Sirisomboonchai teaches the composite nanoparticles being catalytically active for oxygen evolution reactions (see e.g. Wang Paragraph 0081, lines 1-3; and see e.g. Louie Abstract).
Regarding claim 17, Wang in view of Louie and Sirisomboonchai teaches the ratio of nickel to iron in the oxide shell being from about 0.1 at 90 at% Fe to 9 at 10 at% Fe, with specific examples of 0.43 at 70% Fe and 0.82 at 55 %Fe (see e.g. Louie Fig. 2, data points of various Ni-Fe mixed film compositions). 
Regarding claim 20, Wang teaches an electrode (see e.g. Paragraph 0011, line 1), comprising a substrate (see e.g. Paragraph 0011, lines 1-3, “gas diffusion layer” comprising a conducting network); and a coating of composite nanoparticles on the substrate (see e.g. Paragraph 0011, lines 3-5, and Paragraph 0014, lines 1-3, catalyst in “core/shell nanoparticle” form), the composite nanoparticles include a nickel oxide core (see e.g. Paragraph 0014, lines 7-12, core selected from metal oxide including nickel) and oxide shell (see e.g. Paragraph 0014, lines 1-4, shell portion selected from metal oxide). 
Wang does not teach the oxide shell comprising a mixture of nickel and iron, but does teach it comprising metal chosen for catalysis of a desired reaction (see e.g. Paragraph 0015, lines 1-2), with for instance Ir or RuIr oxide catalysts being used for OER (see e.g. Paragraph 0105).
2 and IrO2, which are impractical for large scale use due to their scarcity (see e.g. Page 12329, Col. 1, lines 10-19).
Sirisomboonchai similarly teaches an electrocatalyst for oxygen evolution comprising core shell structure with a NiO core and a NiFe layer double hydroxide shell (see e.g. Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the oxide shell of Wang to comprise the Ni-Fe oxide film material of Louie as an alternative to Ir and Ru oxides which provides similar catalytic activity and is more practical for large scale use; the combination of the nickel oxide core and mixed Ni-Fe compound shell further shown by Sirisomboonchai to have a reasonable expectation of success as an OER catalyst.
Regarding claim 21, Wang in view of Louie and Sirisomboonchai teaches the substrate being a transition metal (see e.g. Wang Paragraph 0011, lines 1-2, titanium as the conducting network).
Regarding claim 22, Wang in view of Louie and Sirisomboonchai teaches the substrate comprising carbon nanoparticles (see e.g. Wang Paragraph 0011, lines 1-2 and 8-11, carbon fiber network comprising carbon nanotubes).
Regarding claim 23, Wang in view of Louie and Sirisomboonchai teaches the nickel hydroxide being a primary phase of nickel atoms in the composite nanoparticles 2 phases are present throughout the range of Fe contents).
Regarding claim 24, Wang in view of Louie and Sirisomboonchai teaches the nickel hydroxide phase being a dominant phase of the composite nanoparticles (see e.g. Louie Page 12336, Col. 2, under “Conclusion”, lines 6-12, Fe incorporation suppresses conversion of Ni(OH)2 to NiOOH). 
Regarding claim 25, Wang in view of Louie and Sirisomboonchai teaches the oxide shell being amorphous (see e.g. Louie Page 12334, connecting paragraph of Col. 1 and Col. 2, lines 8-11, and Page 12336, Col. 1, lines 9-12, the Ni-Fe is disordered, i.e. amorphous). 
Regarding claim 26, Wang in view of Louie and Sirisomboonchai teaches the iron being present as γ-Fe2O3 (see e.g. Louie Page 12334, Col. 1, lines 16-18, and connecting paragraph of Col. 1 and Col. 2, lines 7-8, Fe contribution to the mixed NiFe film at 650-720 originating from γ-Fe2O3).
Regarding claim 27, Wang in view of Louie and Sirisomboonchai teaches the composite nanoparticles comprising a nickel hydroxide phase (see e.g. Louie Page 12334, connecting paragraph of Col. 1 and Col. 2, lines 1-7).
Regarding claim 28, Wang in view of Louie and Sirisomboonchai teaches the nickel hydroxide phase being a primary phase of nickel atoms in the composite nanoparticles (see e.g. Louie Page 12334, connecting paragraph of Col. 1 and Col. 2, Ni(OH)2 phases are present throughout the range of Fe contents). 
Regarding claim 29, Wang in view of Louie and Sirisomboonchai teaches the nickel hydroxide phase being a dominant phase of the composite nanoparticles (see 2 to NiOOH).
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Louie and Sirisomboonchai, as applied to claim 11 above, and further in view of Somaskandan et al. (“Surface protected and modified iron based core-shell nanoparticles for biological applications”, New J. Chem., 2008), hereinafter Somaskandan.
Regarding claim 18, Wang in view of Louie and Sirisomboonchai teaches all the elements of the composition of claim 11 as stated above. Wang in view of Louie and Sirisomboonchai does not teach the oxide shell being functionalized with one or more ligand species.
Somaskandan teaches a core-shell nanoparticle comprising iron oxide (see e.g. Abstract) in which the particle surface is modified with ligands (see e.g. Page 207, Col. 1, lines 28-30). These ligands allow for the particles to have excellent stability and solubility in water (see e.g. Page 207, connecting paragraph of Col. 1 and Col. 2, lines 1-5), which is the solution to which the composition of Wang in view of Louie and Sirisomboonchai is exposed in use for OER (see e.g. Wang Paragraph 0105, lines 1-2, OER in water electrolyzer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the oxide shell taught by Wang in view of Louie and Sirisomboonchai to be functionalized with the ligand species taught by Somaskandan in order to provide excellent stability and solubility in water.
.
Response to Arguments
Applicant’s arguments, see pages 4-5, filed 11/30/2021, with respect to the rejection(s) of claim(s) 11 and 20 under Wang in view of Luo, particularly regarding the lack of a viable synthetic pathway to form the mixed nickel and iron shell of Luo with the nickel oxide core of Wang, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wang, Louie and Sirisomboonchai.
On page 4, Applicant argues that Wang is explicit in requiring a noble metal to be contained in the nanoparticle shell. This is not considered persuasive. Though Wang exemplifies noble metals being used to form the shell, the shell “not limited to” these (see e.g. Wang Paragraph 0074, lines 6-10). Wang teaches the shell being chosen for catalysis of a desired reaction (see e.g. Wang Paragraph 0015, lines 1-2), with, for instance, Ir or RuIr oxide catalysts being used for OER (see e.g. Wang Paragraph 0105). In the new ground of rejection above, Louie then teaches the mixed Ni-Fe oxide as an alternative to Ru and Ir oxides that provides similar catalytic activity but does not suffer from the same scarcity that makes Ru and Ir oxides impractical for large scale use (see e.g. Louie Page 12329, Col. 1, lines 10-19).
Applicant’s arguments, see page 5, with respect to claim(s) 14 and 15, particularly regarding the teaching of a nickel hydroxide phase by Luo, have been 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795